The defendant was convicted for a violation of the prohibition laws, and appealed.
The state contended that he sold two half pints of whisky to state witness Russell for $1.50; that the sale took place in the city of Montgomery on October 14, 1924. Witness Russell testified to these facts, and his evidence was corroborated by state witness Ferguson. The defendant denied having sold the whisky and also offered proof of his general good character. These facts presented a jury question; therefore the court properly refused the general affirmative charge requested by him in writing. The action of the court in refusing said charge appears to be the principal point relied upon for a reversal of the judgment appealed from.
No brief has been filed in this court upon behalf of appellant. We have, however, examined the several exceptions reserved to the court's rulings upon the admission of testimony. These rulings are so clearly free from reversible error they need no discussion.
The judgment of the circuit court is affirmed.
Affirmed. *Page 118